UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6778


MAURICE L. DUNBAR,

                Plaintiff – Appellant,

          v.

JUDGE PURNELL, City of Columbia; INVESTIGATOR PETROSKI, City
of Columbia; M.D. SLOAN, Officer, City of Columbia; CITY OF
COLUMBIA POLICE DEPARTMENT; LEXINGTON COUNTY DETENTION
CENTER,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:10-cv-00995-HMH)


Submitted:   August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice L. Dunbar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Maurice L. Dunbar appeals the district court’s order

accepting       the     recommendation     of    the   magistrate      judge    and

dismissing without prejudice Dunbar’s 42 U.S.C. § 1983 (2006)

complaint.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district       court.       Dunbar v.     Purnell,     No.    8:10-cv-00995-HMH

(D.S.C. May 14, 2010).             We further deny Dunbar’s motions for

appointment       of     counsel   and     preparation       of    transcript    at

government expense.          We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented    in   the

materials      before     the   court    and    argument   would    not   aid   the

decisional process.

                                                                          AFFIRMED




                                          2